FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                 December 1, 2009
                 UNITED STATES COURT OF APPEALS A. Shumaker
                                            Elisabeth
                                                                    Clerk of Court
                                  TENTH CIRCUIT



 KOHLER Z. JEFFRIES,

          Petitioner-Appellant,

 v.                                                     No. 09-3258
                                               (D.C. No. 5:08-CV-03005-SAC)
 RAY ROBERTS, Warden, El Dorado                          (D. Kansas)
 Correctional Facility; ATTORNEY
 GENERAL OF KANSAS,

          Respondents-Appellees.




                                     ORDER *

Before HARTZ, SEYMOUR, and ANDERSON, Circuit Judges.


      Kohler Z. Jeffries (“petitioner”) asks us to grant a Certificate of

Appealability (COA), authorizing him to appeal the district court’s denial of his

28 U.S.C. § 2241 petition. For the reasons set forth below, we decline to do so. 1



      *
       This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      1
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument.
      Petitioner was convicted of first-degree murder and two counts of

aggravated robbery. See Jeffries v. Roberts, No. 08-3005-SAC, 2008 WL 341472,

*1 (D. Kan. Feb. 6, 2008) (“Order”). He was given a life sentence for the murder

conviction and two sentences of fifteen years to life for the aggravated robberies.

The three sentences were to run consecutively. He filed a petition for a writ of

habeas corpus in state court pursuant to Kan. Stat. Ann. § 60-1501, arguing that

his parole eligibility had been calculated incorrectly. The trial court dismissed

the petition. The Kansas Court of Appeals affirmed.

      Petitioner, proceeding pro se, then filed a 28 U.S.C. § 2241 petition on

substantially similar grounds to those raised before the state court. Upon initial

review, the district court observed that Mr. Jeffries’s federal habeas petition

contained only state law challenges insufficient for federal habeas relief. Thus,

on February 6, 2008, the district court issued a show cause order granting him

thirty days to show cause why the claim should not be dismissed. On subsequent

review, the district court denied the petition for failure to state a violation of

federal law. Petitioner now appears pro se seeking to appeal to this court.

      Pursuant to the Antiterrorism and Effective Death Penalty Act of 1996

(AEDPA), we may issue a COA “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To

satisfy this requirement, “a petitioner must show that reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been

                                          -2-
resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322,

336 (2003) (citations and internal alteration and quotation marks omitted).

       Although the due process clause does not guarantee an inmate a right to

parole, a state’s parole statutes and regulations may create a liberty interest that is

entitled to due process protection. See Greenholtz v. Inmates of Neb. Penal &

Corr. Complex, 442 U.S. 1, 12 (1979). The Kansas Supreme Court, however, has

held that the Kansas parole statute does not create a liberty interest protected by

the due process clause of the Fourteenth Amendment. See Gilmore v. Kan. Parole

Bd., 756 P.2d 410, 415 (Kan. 1988) (“K.S.A. 1987 Supp. 22-3717 does not create

a liberty interest in parole.”); see also Kan. Stat. Ann. § 22-3717(g) (2007) (“the

Kansas parole board may release on parole those persons . . . who are eligible for

parole.”) (emphasis added). The state courts’ decisions in the instant case,

determining the applicable state statute governing petitioner’s parole eligibility,

rest on state law to which we must defer. Because parole is discretionary in

Kansas, Gilmore, 756 P.2d at 414-15, petitioner does not have an entitlement to

parole protected by the due process clause. See, e.g., Jeffries v. Roberts, No.

97,600, 2007 WL 2377303, *1 (Kan. Ct. App. Aug. 1, 2007) (unpublished

opinion).

      Based on the foregoing, we conclude that jurists of reason would not find it

debatable whether the petition should have been resolved in a different manner.

                                          -3-
Accordingly, we DENY petitioner’s application for a COA.


                                   ENTERED FOR THE COURT


                                   Stephanie K. Seymour
                                   Circuit Judge




                                     -4-